                            Daniel F. Lynch
                            Attorney at Law
                        20 Vesey Street, Suite 410
                          New York NY 10007
                                (212) 571-4888
                               Fax (212) 571-4848
                              dlynch4@gmail.com


                                                    May 13, 2021

VIA ECF
The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                Re:    U.S. v. Michael Pearse
                       Docket 15-CR-616 (AT)


Dear Justice Torres:

     I am the attorney for Mr. Pearse. The case is currently on the
Court’s calendar for May 20, 2021 at 9:00am for a change of plea.

     I write to request that the change of plea proceed remotely via
video conference. Mr. Pearse is currently incarcerated at MDC and he
desires that the Court proceed via video. In that regard, I have
forwarded to chambers email the necessary executed waivers.

     We request that the Court make the necessary finding under the
CARES Act pursuant to Sec. 15002(b)(2) of the Act. Due to the
continued COVID pandemic and for the health and safety of all parties,
the change of plea proceeding cannot be further delayed without
serious harm to the interests of justice.

     Should the Court require any further information, it will be
provided forthwith.

                                                    Sincerely,

                                                    /s/ Daniel F. Lynch

                                                    Daniel F. Lynch (DL-3025)
                                                    Attorney for Michael Pearse

cc:   AUSA Olga Zverovich (via email and ECF)
